Mr. Larry Norris, Interim Director Arkansas Department of Correction P.O. Box 8707 Pine Bluff, AR 71611
Dear Mr. Norris:
This is in response to your request for an opinion on the proper computation of parole eligibility for inmates serving consecutive sentences.
Based upon my review of the relevant statutes and cases, it is my opinion that to properly calculate the parole eligibility of an inmate with consecutive sentences, the sentences must be separated and then aggregated; that is, the inmate's parole eligibility on each sentence should be determined according to the parole statute in effect at the time he or she committed that crime and then the periods of time required to be served on each sentence aggregated to arrive at one parole eligibility date.See A.C.A. §§ 16-93-601 to -609 (1987), particularly §§16-93-604(a) and (e), 16-93-607(b) and (f). See also Woodsv. Lockhart, 292 Ark. 37, 727 S.W.2d 849 (1987).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh